Title: Thomas Jefferson Randolph to Thomas Jefferson, 4 June 1810
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          
            
              Dear Grandfather
               
                     Richmond 
                     June 4 1810
            
              
		    I recieved your letter of the 14, not (untill the 28 when I immediately bought the oil, but there has not been a boat from Milton since, by which I could 
                  sent 
                  send it; the first few bottles cost a Dollar by the bottle is 
                  it cost a Dollar; by the dozen 10 Dollars.
			  
		  
			 There
			 is to be a short vacation in the school on the first of July; if & If I continue here the fall Months I would wish to go home then, if not I should prefer staying here untill the 15 of August when my quarter will expire & then return home;
			 that
			 however will depend entirely on your wish & papas; will you write me as soon after you recieve this, (because your letters seldom reach me under ten days) whether remain here or not. 
		  
            
              yours affectionately
              
                  Thos J Randolph
            
          
          
            
		  NB I have been confined three weeks from a cut of the Tendo Achilles, I shall be able to wallk 
                     walk however in two or three days at farthest.
          
         